In an action for a declaratory judgment with respect to the rights of the parties in certain real property, and for an accounting, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered July 23, 1962, dismissing the complaint as against the defendants Joseph Rae and Barted Realty Corp., pursuant to an order, dated July 20, 1962, which granted the motion of the said defendants for summary judgment (Rules Civ. Prae., rule 113). Upon the stipulation of the parties to this appeal, dated December 28, 1962, now on file in this court, the appeal is discontinued, without costs. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.